soa hetero tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c ve nov xt ze za ty u i l xxxxx xxxxx xxxxx xxxxx legend employer m xxxxx plan x xxxxx individual b xxxxx company c xxxxx date xxxxx date xxxxx year xxxxx date xxxxx amount n xxxxx date xxx date xxxxx date xxxxx amount o xxxxx company d xxxxx date xxxxx xxxxx page date xxxxx company e xxxxx amount p xxxxx amount q xxxxx o this is in response to a request dated date as amended by correspondence dated date submitted by your authorized representative on your behalf concerning the characterization and tax consequences of certain proposed payments to a defined_contribution_plan the following facts and representations in support of your request have been submitted under penalties of perjury employer m sponsors plan x for the benefit of its employees plan x is a defined_contribution_plan established and originally effective date plan x was restated on date plan x is represented to be qualified under sec_401 of the internal_revenue_code code and its trust exempt from tax pursuant to sec_501 of the code plan x is comprised of a profit-sharing component the p-s component and a qualified_cash_or_deferred_arrangement described under sec_401 of the code the k component’ employer m makes employer contributions on a discretionary basis to the p-s component of plan x employer m makes employer contributions on a matching basis to the k component of plan x participants contribute to the k component on a pre-tax basis decisions regarding investment of the p-s component of plan x are made by employer m decisions regarding investment of each plan x participant's interest in the k component of plan x are made by each participant with respect to his or her individual_account in year the investment management of a portion of the assets of the p-s component of plan x was shifted to company c a registered broker-dealer for each year of the years following year employer m made annual discretionary contributions to the p-s component for each year of the years following year the investment of employer m’s annual contributions to the p-s component were invested with company c employer m represents that during xxxxx page this period it received regular account statements from company c the accounts showed positive returns distribution requests were honored on a timely basis and other related operations for this account were in order on date individual b the president and founder of company c was charged publicly with engaging in a scheme which had resulted in the widespread depletion of assets which had been placed under the management of company c for investment one day following date the securities investor protection corporation sipc took control of company c three days later company c filed for protection under chapter of the bankruptcy act upon learning of the charges against individual b and of the status of company c employer m commenced a campaign to protect the interests of affected plan x participants to that end employer m filed a claim with the sipc on behalf of plan x and on behalf of each participant in plan x employer m also notified and requested coverage from its employee_benefits plan administration liability insurer fiduciary_liability insurer and crime loss insurer indemnification from employer m if a breach of fiduciary duty were found to have occurred employer m's corporate bylaws provide that its officers are entitled to employer m’s commitment to retrieve plan assets and restore the accounts of p-s component participants is overshadowed by prediction that only a small portion of the investments lost by company c will be recovered depletion of the assets of thousands of accounts of investors who had invested with company c over a period of several decades has overwhelmed the claim process under sipc the total amount of employer contributions to the p-s component which were invested with company c between year and date for affected participants who suffered loss due to the company c fraud is amount n it is represented that no participant k or matching_contributions to the k component of plan x were invested with company c employer m represents that it became concerned that participants would initiate legal action against it in addition on date employer m received notice from the u s department of labor dol that the dol was conducting an investigation of plan x to determine whether any person had violated title of employee_retirement_income_security_act_of_1974 erisa enclosed with the notice was a subpoena requiring employer m to produce documents and records in response to these events employer m proposes to make a restorative payment to plan x that would put the p-s component of plan x in the financial xxxxx page position it would have been in had employer contributions been invested other than with company c during the relevant period the proposed restorative payment is intended to apply to all current and former participants whose accounts were adversely affected by the investment with company c effective date an addendum to the adoption_agreement to plan x was amended to permit employer m to make a restorative payment as defined in sec_1_415_c_-1 of the income_tax regulations regulations to the p-s component of plan x on date as an interim remedial measure employer m made a cash payment of amount o representing a material percentage of the employer m contributions made to plan x and invested in company c adjusted by an earnings rate that plan x would have experienced had it invested in a typical blend of securities during the period the determination as to the appropriate earnings rate was made by company d an independent financial consulting firm which advises plan fiduciaries with respect to plan investment matters and which was engaged by employer m for this purpose after company d determined the appropriate earnings rate the specific allocations to participant accounts was performed by company e an independent fiduciary engaged to complete that task and determine whether the remedial plan as a whole is fair to participants and serves their best interests prior to this engagement an affiliate of company e served as an investment_advisor to the k component of plan x with respect to the selection of investment options available to participants employer m represents that neither company d nor company e has other relationships with employer m and each has acted as an independent consultant and as an independent fiduciary respectively with respect to this matter employer m represents that the interim remedial payment to plan x in the amount of amount o on date has been invested within plan x and will be allocated to affected participants’ accounts adjusted by earnings or losses upon receipt of a favorable ruling with respect to the remaining employer m contributions lost due to the company c fraud as adjusted by the earnings rate determined by company d plus an amount representing forfeitures for the period at issue employer m proposes to make additional restorative payments to plan x the first additional restorative payment would be in the amount of amount p and allocation would be deferred until receipt of a ruling from irs the amount of the final restorative payment would be an amount that when combined with the initial and additional restorative payments would equal company m contributions made to plan x and invested with company c with respect to affected plan x participants adjusted for earnings and losses at the rate determined by company d with such amount to be allocated to affected participants in accordance with the calculations prepared by company e the final restorative payment amount will be increased by xxxxx page c2 amount q which represents no less than the total amount of all forfeitures for the relevant period based on the preceding facts and representations your authorized representative has requested the following rulings on your behalf the payments made pursuant to the proposed transaction will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 the payments made pursuant to the proposed transaction will not adversely affect the qualified status of the plan pursuant to either code sec_401 or code sec_415 the payments made pursuant to the proposed transaction will not when made result in taxable_income to affected plan participants or beneficiaries under code sec_402 the payments made pursuant to the proposed transaction will be deductible by the employer under code sec_162 as an ordinary and necessary business_expense with respect to ruling requests one two and three sec_401 of the code provides generally that the contributions or benefits provided under a qualified_plan may not discriminate in favor of highly compensated employees sec_402 of the code generally provides that any amount actually distributed to any distributee by an employees’ trust described in section code a which is exempt from tax under code sec_501 shall not be taxable to a participant until actually distributed to the participant sec_404 of the code generally provides that contributions paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan if otherwise deductible are deductible under sec_404 subject_to the limitations under sec_404 sec_415 of the code provides in part that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under code sec_401 if in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of sec_415 sec_1_415_c_-1 of the regulations provides that the term annual_additions includes employer contributions credited to the participant’s account for the limitation_year sec_1_415_c_-1 of the regulations provides that a restorative payment that is allocated to a participant’s account does not - page for this purpose give rise to an annual_addition for any limitation_year restorative payments are payments made to restore losses to a plan resulting from actions by a fiduciary for which there is reasonable risk of liability for breach of a fiduciary duty under title of erisa or under other applicable federal or state law where plan participants who are similarly situated are treated similarly with respect to the payments generally payments to a defined_contribution_plan are restorative payments only if the payments are made in order to restore some or all of the plan’s losses due to an action or a failure to act that creates a reasonable risk of liability for such a breach of fiduciary duty other than a breach of fiduciary duty arising from failure to remit contributions to the plan this includes payments to a plan made pursuant to a department of labor order the department of labor’s voluntary fiduciary correction program or a court- approved settlement to restore losses to a qualified defined_contribution_plan on account of the breach of fiduciary duty other than a breach of fiduciary duty arising from failure to remit contributions to the plan payments made to a plan to make up for losses due merely to market fluctuations and other_payments that are not made on account of a reasonable risk of liability for breach of a fiduciary duty under title of erisa are not restorative payments and generally constitute contributions that give rise to annual_additions sec_4972 of the code imposes on an employer a ten percent excise_tax on the amount of the nondeductible_contributions made to any qualified_employer_plan including a plan qualified under code sec_401 sec_4972 of the code defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under code sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under code sec_404 for the taxable_year determined without regard to subsection e thereof revrul_2002_45 2002_2_cb_116 rev_rul applies a facts_and_circumstances_test to determine whether a payment to a plan qualified under code sec_401 is a restorative payment or a contribution to the plan under revrul_2002_45 payments made merely to replenish a participant's account in a defined_contribution_plan after investment losses are to be treated as contributions on the other hand payments that are made to restore some or all of the account's losses due to an action or failure to act that creates a reasonable risk of liability are restorative payments in addition in order to be a restorative payment the payment does not need to be the result of legal action it only needs to be made as a result of a reasonable determination that there is a reasonable risk of liability revrul_2002_45 also provides that the amount of a restorative payment cannot exceed the initial_amount of the investment xxxxx page applying the reasoning of revrul_2002_45 in this case employer m has made a reasonable determination that there was a reasonable risk of liability for breach of fiduciary duty as a result of the losses sustained by plan x through the fraudulent action of company c intends to make to plan x are designed to ensure that the affected participants of the p-s component of plan x recover a significant portion of their account balances and that such participants are restored to a position similar to that in which such participants would have been in the absence of employer m’s decision to invest assets of the p-s component of plan x with company c thus it is reasonable to characterize this payment as a restorative payment rather than as a plan contribution or as an annual_addition in addition the payments which employer m as indicated by the facts of this case the restorative payments will be allocated to all affected participants according to the value of the accounts of the affected plan x participants as determined by employer m and as calculated independently by company e thus based on the above we conclude that the restorative payments both paid and to be paid pursuant to the proposed transaction will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan x pursuant to either code sec_401 or code sec_415 and will not when made result in taxable_income to affected plan x participants or beneficiaries under code sec_402 with respect to ruling_request four sec_162 of the code provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the situation in which employer m finds itself arose in the ordinary course of its trade_or_business there is no serious question of its business origin substantial_authority holds that payments of the type described herein are ordinary and necessary and therefore deductible as business_expenses see 290_us_111 laurence m 27_tc_464 acg 1966_2_cb_2 37_tc_845 acq 1962_2_cb_5 therefore with respect to ruling_request four we conclude that the restorative payments made by employer m to plan x are deductible by employer m under code sec_162 as ordinary and necessary business_expenses this ruling is based on the assumption that plan x otherwise meets the requirements of sec_401 of the code and that its related trust is tax-exempt no opinion is expressed as to the within the meaning of code sec_501 federal_income_tax consequences of the transactions described above under any other provisions of the code uu070 page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at xxxxx please address all correspondence to se t ep ra t4 sincerely yours hw saat laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxxk xxxxx xxxxx
